Judgment affirmed, with costs; no opinion.
*670Concur: Loughran Ch. J., Lewis, Conway, Dye and Froessel, JJ.; Desmond and Fuld, JJ., dissent in part and vote to modify the judgment appealed from and to grant judgment in favor of defendants dismissing the third and fourth alleged causes of action, on the ground that the failures of the taxing authorities to comply with statutory requirements in connection with the 1940-41 taxes were not jurisdictional defects rendering the sale for those taxes void, since plaintiff duly and personally received a bill from the collector for the 1940-41 taxes, paid half thereof and admittedly failed to pay the other half not by reason of lack of any notice or knowledge but because of its own inadvertence.